Citation Nr: 0723868	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, and from November 1956 to November 1960.  The 
appellant is the veteran's widow.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran died in April 2003, at the age of 72; the 
immediate cause of death was arrhythmia, and no underlying 
causes of death were noted.  Diabetes mellitus, morbid 
obesity, and peripheral vascular disease (PVD) were noted to 
be significant conditions contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for chronic lumbar strain with traumatic 
arthritis, evaluated as 60 percent disabling, and bilateral 
varicose veins, evaluated as 30 percent disabling.  A total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) was awarded from February 26, 1996.

3.  Arrhythmia, diabetes mellitus, morbid obesity, and PVD 
were not shown in service, and have not been shown to be 
related to the veteran's military service.

4.  The evidence of record does not show that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

5.  At the time of death, the veteran was not in receipt of, 
or entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death, or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2006).

2.  The criteria for dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the appellant's claim, a letter dated in June 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence. 

The veteran's service medical records, VA medical treatment 
records, identified private medical records, and death 
certificate have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  A VA medical opinion as to the relationship 
between the veteran's death and his service-connected 
disabilities was obtained in March 2005.  38 C.F.R. 
§ 3.159(c) (4).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

During the veteran's lifetime, service connection was in 
effect for chronic lumbar strain with traumatic arthritis, 
evaluated as 60 percent disabling, and bilateral varicose 
veins, evaluated as 30 percent disabling.  The combined 
disability evaluation was 70 percent.  A TDIU was awarded 
from February 26, 1996. 

VA treatment records for the period leading up to the 
veteran's death reveal that in January 2003, the veteran had 
diagnoses of diabetes mellitus, with associated conditions of 
diabetic neuropathy and foot ulcers, as well as morbid 
obesity; continued tobacco use and medication non-compliance 
were also noted.  VA treatment records through March 2003 
show treatment for a severe diabetic foot ulcer of the right 
foot.  The veteran died in April 2003 at age 72; the 
immediate cause of death was arrhythmia.  No underlying 
causes contributing to death were listed, but diabetes 
mellitus, morbid obesity, and PVD were noted to be 
significant conditions contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  During the claims process, 
she has offered the opinion that the veteran's service-
connected varicose veins were in fact a manifestation of the 
PVD noted to be a significant condition contributing to the 
veteran's death.  Additionally, she has asserted that his 
service-connected back disorder and varicose veins limited 
his ability to walk, and that such immobility led to morbid 
obesity and ultimately those conditions which caused his 
death.  Review of the veteran's service medical records shows 
no evidence of treatment for arrhythmia, diabetes mellitus, 
morbid obesity, or PVD in service.  Service connection for 
varicose veins was granted in September 1955; service 
connection for chronic lumbar strain with traumatic arthritis 
was granted in November 1972.  

A private physician and a VA physician have provided opinions 
as to the relationship between the veteran's death and his 
service-connected disabilities.  The veteran's private 
physician noted in May 2003 that the veteran's varicose veins 
were one manifestation of his diagnosis of PVD.  He also 
opined in September 2003 that the veteran's chronic back pain 
and venous insufficiency led to immobility and poor wound 
healing status; ultimately, the veteran's chronic leg ulcers 
required partial amputation of the lower extremities and led 
to the veteran's deconditioning.  

Conversely, a VA examiner reviewed the veteran's claims file 
in March 2005, and concluded that the veteran's service-
connected back and varicose vein disorders did not 
significantly contribute to his cause of death.  The 
rationale provided by the VA examiner noted that the veteran 
had other, more serious, and imminent causes of his death, 
including arrhythmia, a nonservice-connected disorder, as 
well as chronic disability factors, including his diabetes 
mellitus and morbid obesity, both of which were documented in 
the claims file back to 1973.  Additionally, the examiner 
noted that the veteran had a history of tobacco abuse, and a 
pattern of non-compliance with his prescription medications, 
which may also have contributed to his death.

After a complete review of the evidence of record, the Board 
finds that the weight of the evidence is against the 
appellant's claim for the cause of the veteran's death, 
because the VA examiner's opinion must be afforded more 
probative value than that of the veteran's private physician.  
Initially, the Board notes that the VA examiner concluded 
that the veteran's other, nonservice-connected disorders, to 
include morbid obesity and diabetes mellitus, were noted as 
early as 1973 in the claims file.  The private opinion, other 
than stating that the veteran was his former patient, does 
not provide a basis in objective medical evidence for its 
rationale.  Additionally, the VA examiner's opinion addresses 
both the veteran's immediate and contributing causes of 
death; the private opinion only discusses the veteran's 
service-connected disabilities.  To that end, the private 
opinion discusses an ultimate result of chronic leg ulcers, 
but fails to mention that those were foot ulcers, which are 
shown in the evidence of record to have been caused by the 
veteran's nonservice-connected diabetes mellitus.  Finally, 
the private opinion is speculative, referring to the 
veteran's death as a "potential" consequence of his 
service-connected disabilities.  However, service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); see also Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999).

The appellant has asserted that the veteran's service-
connected back disorder and varicose veins were the root 
cause of his death, as she argues that they caused his 
immobility which led him to develop diabetes and become 
morbidly obese.  However, as a layperson without the 
appropriate medical training and expertise, her statements 
are not competent evidence on a medical matter, to include 
determinations that the veteran's death was the result of a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the weight of the objective medical 
evidence does not show a causal connection between a service-
connected disorder and the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Accordingly, service connection for 
the cause of the veteran's death is not warranted. 

Because the weight of the objective medical evidence does not 
show a causal connection between a service-connected disorder 
and the veteran's death, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DIC Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

The veteran was separated from military service in November 
1960.  During the veteran's lifetime, service connection was 
in effect for chronic lumbar strain with traumatic arthritis, 
evaluated as 60 percent disabling, and bilateral varicose 
veins, evaluated as 30 percent disabling.  A TDIU was awarded 
from February 26, 1996, just over 7 years prior to the 
veteran's death in April 2003.  Service connection was not in 
effect for any other disabilities during the veteran's 
lifetime.  Accordingly, there are no service-connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
the veteran's death, and there were no service-connected 
disabilities that were continuously rated totally disabling 
for a period of not less than five years from the date of his 
discharge from active duty in November 1960.  Additionally, 
the veteran was not a former prisoner of war.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In so concluding, the Board in no way 
intends to minimize the veteran's sacrifices during his 
Korean War and peacetime era service to his country, or the 
appellant's sincerity in pursuing her claim.  However, the 
Board is obligated to decide cases based on the evidence 
before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
(holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


